 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER T. HARRELL,                                  No. 2:19-cv-00031 KJM AC (PS)
12                       Plaintiffs,
13            v.                                         ORDER
14    CLINT DINGMAN, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. ECF No. 1. This matter was accordingly

18   referred to the undersigned by E.D. Cal. 302(c)(21). The undersigned initially granted plaintiff’s

19   motion to proceed in forma pauperis (“IFP”) and ordered that plaintiff’s complaint was

20   appropriate for service. ECF No. 3. It has subsequently come to the court’s attention that

21   portions of plaintiff’s complaint are likely barred by the doctrine of res judicata, and that the

22   remainder of plaintiff’s complaint does not state a claim upon which relief can be granted.

23   Accordingly, the undersigned VACATES the portion of the previous order directing service of

24   plaintiff’s complaint, while leaving the grant of IFP status intact (ECF No. 3). For the reasons

25   explained below, the court will not proceed with service of the complaint unless and until plaintiff

26   corrects the deficiencies the court has identified. Plaintiff will therefore be given an opportunity

27   to file an amended complaint. In light of this decision, the court DENIES plaintiff’s pending

28   “Memo re: Service and Other Orders; Motion to Amend” (ECF No. 6) as MOOT and STRIKES
                                                        1
 1   plaintiff’s “First Amended Complaint” (ECF No. 7).
 2                                              I.      Screening
 3           A determination that a plaintiff qualifies financially for in forma pauperis status does not
 4   complete the inquiry required by the statute. The federal IFP statute requires federal courts to
 5   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which
 6   relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.
 7   28 U.S.C. § 1915(e)(2). Plaintiff must assist the court in determining whether or not the
 8   complaint is frivolous, by drafting the complaint so that it complies with the Federal Rules of
 9   Civil Procedure (“Fed. R. Civ. P.”). Under the Federal Rules of Civil Procedure, the complaint
10   must contain (1) a “short and plain statement” of the basis for federal jurisdiction (that is, the
11   reason the case is filed in this court, rather than in a state court), (2) a short and plain statement
12   showing that plaintiff is entitled to relief (that is, who harmed the plaintiff, and in what way), and
13   (3) a demand for the relief sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth
14   simply, concisely and directly. Fed. R. Civ. P. 8(d)(1).
15           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
16   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
17   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
18   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
19   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
20   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
21   denied, 564 U.S. 1037 (2011).
22           The court applies the same rules of construction in determining whether the complaint
23   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
24   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
25   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
26   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
27   (1972). However, the court need not accept as true conclusory allegations, unreasonable
28   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
                                                          2
 1   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
 2   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
 3   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
 4   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
 5   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
 6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 7   Iqbal, 556 U.S. at 678.
 8          A pro se litigant is entitled to notice of the deficiencies in the complaint and an
 9   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
10   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
11   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
12                                           II.     Background
13          Plaintiff’s complaint seeks relief against Clint Dingman, Peter Kampa, Michelle Hanson,
14   Robert Winston, and Hornbrook Community Services District (“HCSD”), for (1) constitutional
15   violations, including violations of the right to free speech and petition, deprivation of due process,
16   equal protection and unlawful seizure, (2) violations of the Clean Water Act by HCSD, (3)
17   deprivation of equal protection by HCSD, (4) deprivations of rights to equal protection and due
18   process, (5) deprivations of right to due process and equal protection regarding gifts of public
19   funds, (6) deprivations of rights to due process and equal protection by defendant Winston, and
20   (7) “pendant state claims” including violations of HCSD bylaws, willful negligence, negligence,
21   violations of Government Code Section 1090 (self-dealing), gifts of public funds, violations of
22   the California Constitution Art. 1 § 2, unfair business practices as to Kampa, false claims as to
23   Winston, Kampa, and Dingman, civil conspiracy for deprivation of rights, intentional infliction of
24   emotional distress, nuisance, violations of the Bane Act, improperly unbilled fees and charges,
25   waste of public funds, and punitive damages. ECF No. 1 at 1-24.
26          Plaintiff alleges that Dingman, Hanson, Kampa, Winston, and John Does are officers,
27   employees, contractors, or agents of HCSD. ECF No. 1 at 2. He alleges that each defendant
28   owed fiduciary duties to HCSD and knowingly violated these duties. Id. at 3. Plaintiff alleges
                                                        3
 1   defendants undercharged or waived fees for certain customers of HCSD and failed to collect a
 2   “standby fee” that was required by the HCSD bylaws. Id. at 5. Plaintiff alleges defendants
 3   conspired to have Dingman work on the HCSD water production, treatment and distribution
 4   without a license. Id. at 6. Plaintiff alleges that Dingman unlawfully seized, converted and
 5   destroyed plaintiff’s personal property (cameras and related equipment) without due process and
 6   Kampa failed to prevent or cure these actions. Id. at 10.
 7          Plaintiff more specifically alleges that on or about August 10, 2017, while he was lawfully
 8   taking photos of the water treatment facility to document Dingman’s wrongful conduct, Dingman
 9   reached over the fence and grabbed Plaintiffs Samsung PL21 0 camera, breaking it. Dingman
10   then opened the gate to the facility and attacked Plaintiff, injuring him. During the attack,
11   Dingman stated that one of his reasons for doing so was that plaintiff had filed lawsuits against
12   Dingman and the HCSD. ECF No. 1 at 11. Plaintiff alleges that Kampa and Dingman conspired
13   to “cover up” this incident. Id. at 12. Plaintiff alleges that defendant Winston knowingly
14   conspired with other defendants to violate HCSD bylaws and various laws. ECF No. 1 at 13-14.
15                                             III.   Analysis
16          A. Res Judicata Bars Portions of Plaintiff’s Complaint
17          Plaintiff brings several claims that have already been litigated in the closed case Harrell v.
18   Hornbrook Community Services, et al., 2:14–cv–01595 KJM GGH (E.D. Cal.) (“Harrell I”).
19   That action was dismissed in its entirety, with prejudice. Harrell I at ECF No. 157, 159. The case
20   was closed on September 29, 2017. ECF No. 160. Large portions of the current action overlap
21   with the issues presented and adjudicated in Harrell I, and are therefore barred by res judicata.
22          The legal doctrine of res judicata “bars repetitious suits involving the same cause of action
23   once a court of competent jurisdiction has entered a final judgment on the merits.” United States
24   v. Tohono of Odham Nation, 131 S. Ct. 1723, 1730 (2011) (internal quotation marks omitted).
25   Res judicata prevents the litigation of claims for, or defenses to, recovery that were previously
26   available to the parties, regardless of whether they were asserted or determined in the prior
27   proceeding. Chicot County Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 378 (1940). “Res
28   judicata is applicable whenever there is (1) an identity of claims, (2) a final judgment on the
                                                        4
 1   merits, and (3) privity between parties.” Tahoe–Sierra Preservation Council Inc. v. Tahoe
 2   Regional Planning Agency, 322 F.3d 1064, 1077 (9th Cir.2003) (internal quotation marks
 3   omitted).
 4           Here, most parties are the same: defendants HCSD, Hanson, and Winston appear in both
 5   complaints. Compare, ECF No. 1 at 1 with Harrell I, ECF No. 1 at 8. Only Dingman and Kampa
 6   appear in the Complaint at bar and not in Harrell I. Further, although defendants Dingman and
 7   Kampa were not parties in Harrel I, Dingman is mentioned in the Harrell I complaint (See,
 8   Harrell I at ECF No. 1 at 8). Where the parties in both actions are identical, they are “quite
 9   obviously in privity.” Tahoe-Sierra Pres. Council, Inc., 322 F.3d at 1081. In Harrell I, plaintiff
10   brought claims for violations of free speech, deprivation of due process, and “pendant state law
11   claims” including slander, willful negligence, negligence, false light, civil conspiracy, negligent
12   or intentional infliction of emotional distress, labor code violations, nuisance, and punitive
13   damages. Harrell I at ECF No. 1 at 16-20. The claims in Harrell I appear to be largely predicated
14   on the same incidents, or series of incidents, as the case at bar: unlawful violations of the HCSD
15   bylaws, improperly held meetings, self-dealing, and general conspiracy allegations. Compare
16   ECF No. 1 with Harrel I at ECF No. 1. Because the allegations of the present complaint are
17   difficult to parse, the court cannot determine with confidence the extent to which plaintiff’s
18   complaint is barred by res judicata. However, it does appear clear that plaintiff’s complaint may
19   be at least partially barred.
20           B. Plaintiff’s Complaint Fails to Comply with Fed. R. Civ. P. 8
21           Upon second review, plaintiff’s complaint does not contain a “short and plain” statement
22   setting forth the basis for federal jurisdiction, plaintiff’s entitlement to relief, or the relief that is
23   sought, even though those things are required by Fed. R. Civ. P. 8(a)(1) (3). The exact nature of
24   what happened to plaintiff is obscured by the complaint, which although reasonable in length,
25   addresses several vague, disconnected events and allegations. See, ECF No. 1. For example,
26   plaintiff alleges that defendant Hanson failed to comply with the California water code, but does
27   not explain how. ECF No. 1 at 5. Plaintiff also makes the conclusory allegation that Hanson,
28   Kampa and Dingman all acted to “cover up” Dingman’s negligence that led to partial distribution
                                                           5
 1   of a water plant, without clear explanation of how Dingman was negligent, how the negligence
 2   impacted plaintiff, how there was a “cover up” or how the “cover up” impacted plaintiff. Id. The
 3   sheer quantity of allegations in plaintiff’s complaint, and plaintiff’s disjointed writing, make it
 4   impossible for the court (or defendants) to precisely determine what legal wrong was done to
 5   plaintiff, by whom and when, or how any alleged harm is connected to the relief plaintiff seeks.
 6          Because plaintiff’s complaint is confusing, vague, and disjointed, the complaint does not
 7   comply with Fed. R. Civ. P. 8. Rather than recommending dismissal of the action, the
 8   undersigned will provide plaintiff an opportunity to submit an amended complaint that both
 9   complies with Rule 8 and does not bring claims barred by res judiciata.
10                                      IV.     Amending the Complaint
11          If plaintiff chooses to amend the complaint,1 the amended complaint must not include
12   allegations or causes of action that have already been litigated, and are therefore barred by res
13   judicata, or claims that are presently being litigated in a separate ongoing case. In addition, it
14   must contain a short and plain statement of plaintiff’s claims. The allegations of the complaint
15   must be set forth in sequentially numbered paragraphs, with each paragraph number being one
16   greater than the one before, each paragraph having its own number, and no paragraph number
17   being repeated anywhere in the complaint. Each paragraph should be limited “to a single set of
18   circumstances” where possible. Rule 10(b). As noted above, forms are available to help
19   plaintiffs organize their complaint in the proper way. They are available at the Clerk’s Office,
20   501 I Street, 4th Floor (Rm. 4 200), Sacramento, CA 95814, or online at
21   www.uscourts.gov/forms/pro-se-forms.
22          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
23   narrative and storytelling. That is, the complaint should not include every detail of what
24   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
25   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
26
     1
27     Plaintiff has already filed a “First Amended Complaint” which appears to be the same as the
     initial complaint but includes several attachments. Because the “First Amended Complaint” does
28   nothing to solve the problems contained in the original compliant, it will be STRICKEN.
                                                       6
 1   contain only those facts needed to show how the defendant legally wronged the plaintiff.
 2          The amended complaint must not force the court and the defendants to guess at what is
 3   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
 4   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 5   facts support the legal claims being asserted against certain defendants”). The amended
 6   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 7   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 8   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 9   what.” Id. at 1179.
10          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
11   amended complaint complete. An amended complaint must be complete in itself without
12   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
13   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
14   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
15   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
16   Procedure § 1476, pp. 556 57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
17   original complaint, each claim and the involvement of each defendant must be sufficiently
18   alleged.
19                                  V.      Pro Se Plaintiff’s Summary
20          It is not clear that this case can proceed in federal court. The court cannot tell from the
21   complaint what legal harm was done to you, and the circumstances and causes of action set forth
22   in the current complaint are confusing and vague. Further, it appears that many of the issues set
23   forth in this complaint may have already been litigated and are therefore barred from re-litigation.
24   Because the complaint as written does not comply with Federal Rule of Civil Procedure 8 and
25   appears to address issues that have already been litigated, it will not be served on defendants.
26   Your lawsuit cannot proceed unless you fix the problems with your complaint.
27          You are being given 30 days to submit an amended complaint that provides a proper basis
28   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
                                                        7
 1   what laws or legal rights of yours were violated, by whom and how, and how those violations
 2   impacted you. Without this information, the court cannot tell what legal claims you are trying to
 3   bring against the defendants. Your amended complaint cannot include claims that have been
 4   litigated in any other case. If you do not submit an amended complaint by the deadline, the
 5   undersigned will recommend that the case be dismissed.
 6                                          VI.     Conclusion
 7          Accordingly, IT IS HEREBY ORDERED that:
 8      1. The court’s prior order at ECF No. 3 is VACATED insofar as it directs service on the
 9          defendants, though plaintiff may continue to proceed with IFP status.
10      2. Plaintiff’s “Memo re Service and Other Orders; Motion to Amend” is DENIED as MOOT
11          and plaintiff’s “First Amended Complaint” (ECF No. 7), which does not cure any problem
12          presented by the original Complaint, is STRICKEN.
13      3. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
14          complies with the instructions given above. If plaintiff fails to timely comply with this
15          order, the undersigned may recommend that this action be dismissed.
16   DATED: February 5, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                      8
